Case 4:19-cv-00257-SEB-DML Document1 Filed 12/02/19 Page 1 of 9 PagelD #: 1

(s3

IN THE UNITED STATES DISTRICT COURT
FOR THE CREB Mcr SFE Rol
R25 2 “DIVISION

(Write the District and Division, if any, of

the court in which the complaint is filed.)

 

“Dillien M. Facces}

Complaint for a Civil Case

 

 

Case

(Write the full name of each plaintiff who is filing (to be filled in by the Clerk's Office)
this complaint. If the names of all the plaintiffs

cannot fit in the space above, please write : see Jury Trial: Yes O No
attached” in the space and attach an additional

j ; (check one)
page with the full list of names.)

 

-against-

ScOrlany ABaaiqnd Kiet.
oF Heatinl Kasha Box! Laernrs ns
SAG OX Ranney Lon Weal Melange Adorn \SLTOLAON
(Write the full name of each defendant who is
being sued, If the names of all the defendants
cannot fit in the space above, please write “see
attached” in the space and attach an additional
page with the full list of names.)

SSSA SaMily SIAL SPANO Adon \ShOHEN
Sunur Head Gal Loernerct Pasone Keen
Anonitey Loatthayy @ Lf

Cnc ss\onr s Wenner Duk wan

 

 

 

 

4: 19 -CV- 257 SEB -DMl

 
Case 4:19-cv-00257-SEB-DML Document1 Filed 12/02/19 Page 2 of 9 PagelD #: 2

I. The Parties to This Complaint
A. The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach
additional pages if needed.

Name “Di Lan Focre st
Street Address Ce eee enc @ DA: Dy Cey Xt sol) Ck.
City and County off. may {é& (| QN Kc

 

 

 

 

State and Zip Code { WW)! = ‘\ (4G
Telephone Number S. wes VS le G QLS
E-mail Address

 

B. The Defendant(s)

Provide the information below for each defendant named in the complaint,
whether the defendant is an individual, a government agency, an organization, or
a corporation, For an individual defendant, include the person’s job or title (if
known). Attach additional pages if needed.

Defendant No. |

 

 

 

Name SiG Ve dex td Cc C “ant Yalaeu
Job or Title oO) Hea 0 4 8
(if known)

Street Address NN NN le ca iAV\ Sk -

City and County soc ALS ew. Ste Ya

 

 

 

 

 

 

 

 

 

 

 

 

 

State and Zip Code \
Telephone Number 2 |\ 7T AAA 1AQ4H_
E-mail Address
(if known)
Defendant No. 2
Name SQ VO Ke € Wwe of Boadio WY
Job or Title SON \We AL | en wen CAW WS letor-
(if known) )
Street Address “[e d WD. Wa CHa ) pote © at Rin
City and County Wave! Q\. J W O7 a

 

 
Case 4:19-cv-00257-SEB-DML Document1 Filed 12/02/19 Page 3 of 9 PagelD #: 3

IN -4@20d

State and Zip Code deers fi ho

 
 

 

 

 

Telephone Number 3 \_] 4 2, q y 7 Ale
E-mail Address
(if known)

Defendant No. 3

Name Soon LY Yul Nev uieesS dim -

 

 

Job or Title Se Ye Nera) jen toemect +
(if known) Dee FQy :

Street Address wT 402. . Ld. Loash a ton
City and County .

 

State and Zip Code a loin 6 u :
Telephone Number Qs \ KD 8 4 VY

E-mail Address
(if known)

 

 

Defendant No. 4

Name _) aman S 2G, VAN
Job or Title ~ Co Wha Siw fo

 

 

 

(if known)

Street Address Cao Lo. Longin forw ot
City and County i] 0a 2. Ey:

State and Zip Code ms CG AO re

Telephone Number

 

E-mail Address
(if known) x JAN K
. VV vend
Il. _—_ Basis for Jurisdiction et CA. Ww . tO ayfow

Federal courts are courts of limited jurisdiction (limited power). Generally, only two YG 20 Y
types of cases can be heard in federal court: cases involving a federal question and cases

involving diversity of citizenship of the parties. Under 28 U.S.C. § 1331, a case arising

under the United States Constitution or federal laws or treaties is a federal question case.

Under 28 U.S.C. § 1332, a case in which a citizen of one State sues a citizen of another

State or nation and the amount at stake is more than $75,000 is a diversity of citizenship

case. In a diversity of citizenship case, no defendant may be a citizen of the same State

as any plaintiff.

 

 
Case 4:19-cv-00257-SEB-DML Document1 Filed 12/02/19 Page 4 of 9 PagelD #: 4

b. If the defendant is a corporation Sule OO.
The defendant, (name) Seen tomer ok
incorporated under the laws of the State of (name) \ wealth

A: , and has its principal place of
business in ‘the State of (name) | NW. - ot is
incorporated under the laws of (foreign nation)

= , and has its principal place of

 

 

 

 

business in (name)

 

(If more than one defendant is named in the complaint, attach an
additional page providing the same information for each additional
defendant.)

3. The Amount in Controversy

The amount in controversy—the amount the plaintiff claims the defendant
owes or the amount at stake—is more than $75,000, not counting interest
and costs of court, because (explain):

Hl wdliow - & Ueacs ot
loo nee do Mareatet Tamme |
A Huy @ land ab Vs cvetueds PRAnvcra

Solara wRS. AreectBe

Write a short and plain statement of the claim. Do not make legal arguments. State as
briefly as possible the facts showing that each plaintiff is entitled to the damages or other
relief sought. State how each defendant was involved and what each defendant did that
caused the plaintiff harm or violated the plaintiff's rights, including the dates and places
of that involvement or conduct. If more than one claim is asserted, number each claim
and write a short and plain statement of each claim in a separate paragraph. Attach
additional pages if needed.

“We Stade ht ian Lays te { Drovicle
ARTESIAN PoonmMoacky “Wased Secw ees 6 + that
MeAKcaid * CLG | bie wa vv duals Gal Ceceorm®
“Palsy whe we @r SK OF Us Meta aa OY
\npe Served (a Ahe monk wat eq oued Se Wing
Qopropriote Les ye ix ~ % eek s ~ » he Stoke

won hanes Fo Funai cosy rinshti Hubronal Cac,
TOA Boas OroVIAe Sut areint Common '

loaseck servic €8 ay PEESONS W Cerelrak by,
Placag Ahem QD ms ok UI NECESSALY VD bution

 

 

 

CO TT

 

I. Statement of Claim

 

 
 

Case 4:19-cv-00257-SEB-DML Document 1. Filed 12/02/19 Page 5 of 9 PagelD #: 5 A

oQyratkion - AN a resud>& WrQrane | id in
_viclotien of Witte I of Ane ricans with
Di Salo les Aer CApay QO SC. 9& \ 212 | -
VLISH4 aod Schon SO of the rehabilitation
Acy 24 BS-C.§ Wd Gad Wear iy emer,
vss Tea atakisns Cas iaberor ed | {4 lo stead
©. 627 US Set Cig FA Ce ess
soowted Ae Nya Ww \QQo* Son Ni €Q
Clear Qyth Comerenensive weeks Yor Me
Sv onvondhiar OF csarmirotkran Qa wast
ON AAWividuals With clisalyl ities. 4) LS.c 8
Vy aid\ Oi) Coraess Stakes \a be
| Kercinn S Ord Por aS ol Fog ADA Master iG-
| Setieby as tesaect te isolate and Seq reqade
| “A Vvyvaua th vos fe SAL MES Gra ches oye. #
AME AM Drove MAIS | SUCh facins of Abin “Amiact
\OW COOL ASt Wak viduats ud Hn CA SON: | Hes
Cantnaux +o be QO Serarwd Gnal ¢ VOT.
social orcblem" 4a UWS.C.5 1Alo1 @a).
Roc tye\e CEQSON te on el mObdov re
—OWcr AAD \ C acm & eee oH
Olmn srod ! - te C \ aq)
Conare SS SOLA Sas hse shee Condi Sect
oo FOCCaadole Srardaras addresima aisartmme Air
Gags ns AAV Was wy ct sap Tay “ Nee SC
SAA Us) LA), anal Exolicit yest Crke cl Ace
one of Wye Corpses ot the ADA WQS “toe ensure
our She Ecler Gow rament , Cl&yS & Curia
role in ewvocCine We Seundac AAS en” Lin he k
OW hoa | \s oy ocividuads S Lorth Als alarUrteX

  
 

 

 

 

 
Case 4:19-cv-00257-SEB-DML Document1 Filed 12/02/19 Page 6 of 9 PagelD #: 6

What is the basis for federal court jurisdiction? (check all that apply)

eV Federal question C1 Diversity of citizenship

Fill out the paragraphs in this section that apply to this case.

A.

If the Basis for Jurisdiction Is a Federal Question

List the specific federal statutes, federal treaties, and/or provisions of the United
States Constitution that are at issue in this case.

c\ SCUNMiaatim [ce TL

—_—9}

 

4 v

 

 

If the Basis for Jurisdiction Is Diversity of Citizenship

1. The Plaintiff(s)

 

 

 

a. If the plaintiff is an individual
The plaintiff, (name) “{_) i | ipwW Cornea, of
\ ‘ =
the State of (name) A ne. .

b. If the plaintiff is a corporation

The plaintiff, (name) — , is incorporated

under the laws of the State of (name) =
and has its principal place-of business in the State of (name)

 

3

 

(Cf more than one plaintiff is named in the complaint, attach an additional
page providing the same information for each additional plaintiff.)

2. The Defendant(s)

a. If the defendant is an individual

 
 
 

The defendant, (name)
the State of (name) 7 1
(foreign nation) =

 

 
Case 4:19-cv-00257-SEB-DML Document1 Filed 12/02/19 Page 7 of 9 PagelD #: 7 \
any 33 | 4h 1 \

yd \

\\ :

 

b)
on jeer eae? Seka Cer ‘

Crumin 2 stud .

  

rt,

PE venngiur Si lL 1VQMT Conn SSlemeee §
HOW Wd. WaxHmyters L
Yu2oy wwe

 
Case 4:19-cv-00257-SEB-DML Document1 Filed 12/02/19 Page 8 of 9 PagelD #: 8

IV. Relief

State briefly and precisely what damages or other relief the plaintiff asks the court to
order, ‘Do not make legal arguments. Include any basis for claiming that the wrongs
alleged are continuing at the present time. Include the amounts of any actual damages
claimed for the acts alleged and the basis for these amounts. Include any punitive or
exemplary damages claimed, the amounts, and the reasons you claim you are entitled to
actual or punitive money damages.

Corwin te Soh ordernslu

LH pat Lor ale oaks mb Mm, lodincl ou pe .
render (Olt cnc Ay, mMmal(co ¢

OWE
on | Lorn. pL houmdw
(AVA \ i xg for £ BARALLOA . /

V. Certification and Closing

 

 

 

 

 

 

 

 

 

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my
knowledge, information, and belief that this complaint: (1) is not being presented for an
improper purpose, such as to harass, cause unnecessary delay, or needlessly increase the
cost of litigation; (2) is supported by existing law or by a nonfrivolous argument for
extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support
after a reasonable opportunity for further investigation or discovery; and (4) the
complaint otherwise complies with the requirements of Rule 11.

A. For Parties Without an Attorney

L agree to provide the Clerk’s Office with any changes to my address where case-
related papers may be served. I understand that my failure to keep a current
address on file with the Clerk’s Office may result in the dismissal of my case.

Date of signing: \ \ : a "Dillion nM.
Signature of Plaintiff a Forr @s t
Printed Name of Plaintiff \ a

 

 

B. For Attorneys

Date of signing:

 

 
Case 4:19-cv-00257-SEB-DML Document1 Filed 12/02/19 Page 9 of 9 PagelD #: 9

Signature of Attorney
Printed Name of Attorney
Bar Number

 

 

 

Name of Law Firm
Address

Telephone Number
E-mail Address

 

 

 

 

A Kyron stectoe
NE IS AVeus otk taegh rer Krolecge

Dillion M. Forrest

eg ESERIES

\L VAG

 

 
